Citation Nr: 1447141	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a mental disorder (cognitive, psychological, or neurological), including as due to residuals of a head injury.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This appeal to before the Board of Veterans' Appeals (Board) arises from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This matter was previously remanded by the Board in April 2014 for additional development.  In April 2010, the Board granted the Veteran's petition to reopen for his claim for service connection for a mental disorder.

In a December 2011 rating decision the Veteran was granted service connection for bilateral pes planus, and bilateral shin splints.  Because the appellant was awarded service connection, the issues of entitlement to service connection for bilateral pes planus, and bilateral shin splints are no longer on appeal before the Board.  See generally Grantham v. Brown 114 F.3d 1156 Fed. Cir. 1997), Barrera v Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In January 2010, the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDING OF FACT

There is no clear and unmistakable evidence showing that the Veteran had a pre-existing mental disorder.  The Veteran's mental disorder, variously diagnosed as posttraumatic stress disorder and depression, was not shown in service and the probative evidence fails to link the Veteran's mental disorder to service.


CONCLUSION OF LAW

The criteria for service connection for a mental disorder are not met. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in January 2007, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The January 2007 VCAA letter was sent prior to the rating decision in March 2007.  Therefore, VA fulfilled its duty to notify.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and as best as possible the Veteran's VA treatment records with the claims file.  The Board recognizes that VA was unable to obtain treatment records from the New Mexico Veterans Medical Center. Section 3.159(c)(2) sets forth a duty on the part of VA that is not discretionary to obtain identified relevant Federal records.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate.").   However, the Board finds that, given the negative response, additional attempts to obtain these clinical records would be futile.  The Veteran was notified of the unavailability of these records in compliance with 3.159(e), in a September 2011 letter.  

Records from the Medical Foundation Clinic were also associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim.  The April 2014 Board remand instructions stated that the Veteran's VA treatment records be updated, and to obtain an addendum medical opinion.  A VA addendum opinion was provided in May 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The May 2014 VA addendum is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted an examination with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was also provided an opportunity to set forth his/her contentions during a travel Board hearing in January 2010, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Disorders diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the present disability and the in-service injury or disease.  See, e.g., Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Presumption of Soundness

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  

Here, the Board finds that a mental condition was not noted upon entry into service.  Although the Veteran reported dizziness, trouble sleeping, with sweats at night, and anxiousness on his Report of Medical History no relevant disability was noted on the entrance examination.  Accordingly, presumption of soundness applies as to the Veteran's claim for a mental condition.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's mental disorders preexisted service, it must find (1) that clear and unmistakable evidence shows that a mental disorder preexisted service; and (2) that clear and unmistakable evidence shows that a mental disorder was not aggravated by service.  Horn, 25 Vet. App. at 234.  

The evidence of record fails to establish that the Veteran's mental disorder clearly and unmistakably existed prior to his entry into service.  The record is devoid of any clinical or medical documentation which indicates a diagnosis or treatment for a mental disorder prior to service.  A mere self-report of symptoms prior to service does not necessarily constitute clear and unmistakable evidence of a pre-existing condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111 ).  The Board notes that while the Veteran has discussed his pre-service symptomatology consistently and that VA professional staff has determined that the Veteran suffered from childhood PTSD, his lay statement does not rise to the level of clear and unmistakable, in light of the May 2014 VA addendum opinion.  The May 2014 physician stated that the Veteran's entrance and separation reports are insufficient to establish a pre-existing condition upon entry.  As the May 2014 opinion is of record, VA is unable to rebut the presumption of soundness.  The claim is now a claim for service connection.

Service Connection 

The Board notes at the outset the issue on appeal is broad.  The Veteran stated his claim was for his "cognitive disorders" in his Statement in Support of Claim received in December 2006.  At the Veteran's travel Board hearing he stated that he was diagnosed with dementia.  However, the medical data of record establishes that the Veteran has only been diagnosed with posttraumatic stress disorder and depression.  Thus, the Board will focus its discussion to the mental disorders in which the Veteran has been diagnosed.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) a link, established by medical evidence, between the current symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorder (DSM-IV). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Here, however, there is no showing or allegation that a psychosis manifested to any degree within one year of service.  

With regard to PTSD, the records show that the Veteran was diagnosed with PTSD as early as April 2008.  In April 2008 the Veteran underwent a mental health consultation.  VA medical staff examined the Veteran under the PTSD criteria and found that the Veteran was nearly called for duty in Vietnam and that many of his training companions were killed.  The Veteran stated that he dealt with the grief of their loss.  VA medical staff also noted that the Veteran's father was an alcoholic, that the Veteran had an abusive home life, and that he experienced prolonged childhood abuse from his father.  It was noted that the Veteran suffered from PTSD due to three clusters deriving from childhood abuse, which were reinforced by the grief from fellow soldiers' deaths in Vietnam.  The Axis I diagnosis was of non-combat related PTSD.  A June 2008 nursing note indicates that the Veteran's PTSD began during childhood and was exacerbated when dealing with grieving families during Vietnam.

In June 2010 the Veteran underwent a VA mental disorders examination.  The examiner determined that the Veteran had non-combat related PTSD.  Specifically, the examiner stated that a review of the Veteran's VA records show that the Veteran's current diagnosis of PTSD is related to his childhood growing up in an abusive household.  The examiner's determination is based on VAMC records from: April 2008 which stated that the Veteran was physically abused by his father; June 2008 which attributed the Veteran's PTSD to his childhood and; August 2008 which shows that the VA staff discussed with the Veteran the trans-generation effects of PTSD, and the Veteran's relationship with his physically and emotionally abusive and alcoholic father.  The June 2010 examiner included in her discussion relevant aspects of the Veteran's psychiatric treatment from July 1970.   

The May 2014 addendum opinion additionally supports the determination made by the June 2010 examiner.  The addendum opinion highlighted the April 2008 VA medical note and found that the Veteran's "initial intake makes clear that the diagnosis of PTSD is associated with the [V]eteran's history of prolonged childhood physical abuse from his father.  There is no etiological relationship between the [V]eteran's symptoms of PTSD and any military (noncombat or otherwise) stressors."  The May 2014 addendum opinion adequately discusses the Veteran's medical history with reference to the Veteran's treatment in July 1970.   

The Board notes the VAMC statement from June 2008 which indicates that the Veteran's childhood PTSD was exacerbated by service.  However, the Board assigns little probative weight to that medical note.  The June 2008 VA medical staff member did not indicate a complete review of the Veteran's medical history, nor was the medical professional charged with making a specific determination as to nexus, or aggravation of the Veteran's PTSD.  The June 2008 VAMC note did not provide any rationale.  The June 2008 note appears to have been a recitation of the April 2008 finding that the Veteran's PTSD was not combat related and due to his abusive childhood.  The April 2008 finding was based on the results of a mental health consultation, which included evaluation and assessment with an attending VA psychiatrist, while the June 2008 note was entered just by a nurse.  The notation that the Veteran's PTSD was exacerbated is outweighed by the determinations of VA psychiatrist and psychologists who concluded, after formal evaluation of the Veteran, that the Veteran's currently diagnosed PTSD is due to childhood events and unrelated to service, nor aggravated by service.  Thus, the April 2008, June 2010, and May 2014 VA opinions are afforded significantly more weight and deemed probative.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion); See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Veteran was diagnosed with depression not otherwise specified at his June 2010 VA examination.  The examiner noted that the Veteran showed reduced self-esteem, periods of tearfulness, regret, worry, agitation, anxiety, and disruption in concentration.  The examiner concluded that the Veteran's "conditions of nervous trouble of any sort, trouble sleeping and soaking sweats preceded his active duty service . . . therefore it is less likely as not that his symptoms or Depression NOS had onset during the Veteran's active duty service."  The May 2014 addendum opinion also states that based on a review of the Veteran's mental health session notes, there is no "etiological relationship between the [V]eteran's Dysthymia and his military service."  The examiner noted that the first recorded diagnosis found is in August 2008.  The examiner concluded that the Veteran's mental disorders were less likely as not developed in-service, and that they were not related to any symptomatology noted during service.

The Board must address the specific arguments made by the Veteran and his representative.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  Specifically, the Veteran and his representative contend that his mental condition is a result of injuries to his head while on active duty.  The Veteran states that he fell in 1969, hitting his head on a footlocker.  The Veteran also states that in 1970, he received a head injury from a tool which resulted in a "big bump" on the head.  The Veteran relates that he continues to have headaches since the first incident in 1969 and he believes that service connection is warranted for his mental condition.  Specific to the claim of headaches, the Board notes that the Veteran was denied service connection for headaches in a September 2013 rating decision.

Furthermore, while the Veteran may believe that his mental disorders are related to his active service he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his mental disorders does not create the requisite nexus needed for service connection.

In sum, the competent and probative medical evidence fails to show that the Veteran's variously diagnosed mental disorders clearly and unmistakably exist prior to service, or that such disorders are etiologically related to service.  As such, service connection for a mental disorder is not warranted on any basis.  

In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2012).  Therefore the Veteran's claim for service connection for a mental disorder is denied.


ORDER

Entitlement to service connection for a mental disorder (cognitive, psychological, or neurological), including as due to residuals of a head injury is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


